
	

115 S1626 IS: Cabin Air Safety Act of 2017
U.S. Senate
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1626
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2017
			Mr. Blumenthal (for himself, Mrs. Feinstein, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve the safety of the air supply on commercial aircraft, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Cabin Air Safety Act of 2017.
 2.Commercial air carrier definedIn this Act, the term commercial air carrier means an air carrier operating under part 121 or 135 of title 14, Code of Federal Regulations. 3.Training to respond to smoke or fume incidents on aircraft (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe regulations requiring flight attendants, pilots, aircraft maintenance technicians, and airport first responders and emergency response teams to receive training, not less frequently than annually, on how to respond to incidents on board aircraft involving smoke or fumes.
 (b)RequirementsThe training required by subsection (a) shall include the dissemination of educational materials with respect to the following:
 (1)Sources and types of smoke and fumes on board aircraft. (2)Odor and visual descriptors to allow an individual to recognize the presence of oil and hydraulic fluid fumes and other potentially hazardous fumes, such as fumes relating to hydraulic fluid, engine exhaust, ground service vehicle exhaust, fuel, de-icing fluid, and ozone.
 (3)The potential for acute or chronic impairment to an individual relating to such fumes. (4)Procedures for recognizing and responding to smoke and fumes on board aircraft.
 (5)An overview of the system for reporting incidents of smoke or fumes on board aircraft established under section 4(a)(2).
 (6)Requirements relating to reporting incidents of smoke and fumes on board aircraft to the Federal Aviation Administration under sections 4 and 6(b).
				4.Reporting of incidents of smoke or fumes on board aircraft
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)develop a standardized form for flight attendants, pilots, and aircraft maintenance technicians to report incidents of smoke or fumes on board an aircraft operated by a commercial air carrier; and
 (2)establish a system for reporting incidents of smoke or fumes on board aircraft that allows— (A)pilots, flight attendants, and aircraft maintenance technicians to submit the form developed under paragraph (1) to the Federal Aviation Administration; and
 (B)pilots, flight attendants, aircraft maintenance technicians, and commercial air carriers to search the reported incidents database compiled by the Federal Aviation Administration for the purposes of reviewing and monitoring incidents contained in the database and assisting with investigations conducted under section 5.
 (b)Content of formsThe form developed under subsection (a)(1) for reporting an incident of smoke or fumes on board an aircraft shall include sections for the following information:
 (1)Identification of the flight, the type of aircraft, the registration number of the aircraft, and the individual reporting the incident.
 (2)Information about the smoke or a fire, if relevant, including a description of the nature and apparent source of the smoke or fire.
 (3)Information about the fumes, including a description of the type, apparent source, smell, and visual consistency (if any) of the smoke or fumes.
 (4)Information about the location of the smoke or fumes. (5)Information about the engine manufacturer, engine type, the engine serial number, and the age of the engine.
 (6)Information about the phase of flight during which smoke or fumes were present. (7)Other observations about the smoke or fumes.
 (8)A description of symptoms reported by crew members and passengers. (9)Information with respect to whether crew members or passengers used, needed, or were administered supplemental or emergency oxygen.
 (10)Information regarding any effects on the operation of the flight. (11)Information about maintenance work conducted on the aircraft following the incident.
				(c)Public availability of reports
 (1)In generalNot less frequently than quarterly and subject to paragraph (2), the Administrator of the Federal Aviation Administration shall compile and make available to the public the forms developed under subsection (a)(1) and submitted to the Federal Aviation Administration.
 (2)RedactionBefore making any forms available to the public under paragraph (1), the Administrator shall redact any personally identifiable information.
 (d)WebsiteThe Administrator shall develop a publicly available Internet website that contains a publicly searchable database of information on incidents of smoke or fumes on board aircraft operated by commercial air carriers that includes—
 (1)the materials required to be made available to the public under subsection (c)(1); (2)materials for training crew members under section 3; and
 (3)statistics with respect to such incidents, which shall be disaggregated by air carrier, aircraft type, engine type, oil type, cause, and such other criteria as the Administrator considers appropriate.
				5.Investigations
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe regulations requiring the Federal Aviation Administration to conduct an investigation described in subsection (b), after a report is submitted to the Administration through the system for reporting incidents of smoke or fumes on board aircraft established under section 4(a)(2) and before the date that is 7 days after the incident.
 (b)Requirements for investigationsAn investigation described in this subsection shall include the following: (1)Gathering factual and standardized information from all flight attendants, pilots, aircraft maintenance technicians, airport first responders, emergency response teams, and medical doctors involved in the incident.
 (2)Gathering any reports submitted under section 4 with respect to the incident. (3)Gathering technical findings on any replaced, worn, missing, failed, or improperly serviced components that may have resulted in the incident.
 (4)Identifying the cause of the incident, if possible. (c)Participation of air carriers and collective bargaining representativesIn conducting an investigation under this section, the Federal Aviation Administration shall—
 (1)consult with the commercial air carrier involved; (2)work in conjunction with the technical representatives of the air carrier; and
 (3)invite the participation of the collective bargaining representative of employees of the air carrier.
				6.Bleed air  monitoring equipment
 (a)Requirement To include on commercial aircraftNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe regulations requiring a commercial air carrier to install and operate, by not later than one year after the regulations are published in the Federal Register, a carbon monoxide detector on each bleed air stream in locations on the aircraft that include the cockpit, the cabin, crew rest areas, and each crew galley of each aircraft operated by the air carrier—
 (1)to continuously monitor carbon monoxide levels in the aircraft air supply system when the aircraft is in flight; and
 (2)to alert the pilot and flight attendants in the event that carbon monoxide exceeds limits set forth in the national primary ambient air quality standards under section 50.8 of title 40, Code of Federal Regulations (or any corresponding similar regulation or ruling), adjusted for application at altitude.
 (b)Requirement for a pilot To report an alarmThe regulations prescribed under subsection (a) shall require a pilot to submit a form through the system for reporting incidents of smoke or fumes on board aircraft established under section 4(a)(2) if the alarm in a carbon monoxide detector activates during flight.
 (c)Inclusion of information relating to carbon monoxide detectors in aircraft manualsNot later than one year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe regulations requiring an aircraft manufacturer that manufactures aircraft for commercial air carriers to include procedures for responding to alarms from carbon monoxide detectors during normal and nonstandard operations in the flight operator’s manual for each such aircraft produced by the manufacturer.
 (d)Continuing research To develop sensors and techniques To monitor bleed air qualityThe Federal Aviation Administration shall continue to research, study, and identify emerging technologies suitable to provide reliable warning of bleed air contamination, including through investigation and research into specific sensors, methods, and operational techniques to prevent fume events.
 (e)Rule of constructionNothing in this section may be construed to imply that an investigation under section 5 is not necessary or that crew members and passengers have not been exposed to fumes if the alarm in a carbon monoxide detector installed on an aircraft is not activated.
 7.Authorization of appropriationsThere are authorized to be appropriated to the Federal Aviation Administration such sums as may be necessary to carry out this Act.
 8.Exclusion of helicoptersThe provisions of this Act do not apply to helicopters. 